Hamilton County, No. C-900663. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. Upon consideration of appellants’ motion to stay all proceedings in the trial court,
IT IS ORDERED by the court that said motion be, and the same is hereby, granted, effective December 26, 1991.
IT IS FURTHER ORDERED that all trial court proceedings, including discovery, are stayed pending the outcome of the appeal before this court.
Moyer, C.J., and Douglas, J., dissent.